DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              T.B., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM ,
                         Appellees.

                               No. 4D19-1915

                          [November 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 97-12070 CJ-
DP (D).

   Aubrey Webb, Coral Gables, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Florida
Department of Children and Families.

   Douglas J. Glaid, Fort Lauderdale, and Thomasina F. Moore, Statewide
Director of Appeals, Statewide Guardian ad Litem Office, Tallahassee, for
appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.